Petitioner, Bobby Carothers, has filed his petition in this court alleging that he is confined in the county jail of Payne county, where he is charged with the crime of rape. That at his preliminary examination he was held without bail. That the district judge of said county is absent from the State of Oklahoma, and will not return for ten days or two weeks, and for this reason application cannot be made to him for bail at this time. *Page 131 
At the hearing on the above petition before this court, the defendant was represented by his counsel, and the state was represented by the assistant county attorney of Payne county. All parties agreed that petitioner was entitled to bail, and this court finds that petitioner should be granted bail in the sum of $5,000, and when the same is given and approved by the court clerk of Payne county, petitioner to be released pending his arraignment in the district court of Payne county.
It is so ordered.